Citation Nr: 0310342	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  94-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran retired from active military duty in January 
1992, with more than 20 years of service.  

This appeal arises from a June 1992 and subsequent rating 
actions issued by the Department of Veterans Affairs (VA) 
regional office (RO) in St. Petersburg, Florida.  The matter 
was previously before the Board of Veterans' Appeals (Board) 
on two prior occasions and was remanded for additional 
development each time.  These remands took place in February 
1996 and June 1998.  

In February 2002, the Board rendered a decision on the 
veteran's claim listed on the title page of this action. In 
November 2002, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the 
Board's decision with respect to the issue of entitlement to 
an initial rating in excess of 10 percent for bilateral knee 
arthritis and remanded for appropriate action, pursuant to 
the Joint Motion submitted to the Court, dated in November 
1992 .  The Court dismissed the remaining issues on appeal as 
listed in the Board's February 2002 decision.

The veteran's representative, in the Joint Motion, argues 
that, although the limitation of motion of the veteran's 
knees is noncompensably disabling, the veteran is still 
entitled to a separate 10 percent rating for each knee based 
on X-ray evidence of arthritis and evidence of painful 
limitation of motion.  See Joint Motion to Remand and to 
Suspend Further Proceedings, p. 5.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's degenerative arthritis of the left knee is 
manifested by mild loss of motion with associated pain on 
movement, with arthritis shown by x-ray studies.

3.  The veteran's degenerative arthritis of the right knee is 
manifested by mild loss of motion with associated pain on 
movement, with arthritis shown by x-ray studies.


CONCLUSIONS OF LAW

1.  A separate 10 percent rating for the service-connected 
residuals of degenerative arthritis of the left knee, based 
on painful motion, is warranted.  38 U.S.C.A. §§ 1155, 5003, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2002).   

2.  A separate 10 percent rating for the service-connected 
residuals of degenerative arthritis of the right knee, based 
on painful motion, is warranted.  38 U.S.C.A. §§ 1155, 5003, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In light of the decision below with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for 
bilateral knee arthritis, the Board finds that the veteran 
has been informed of the evidence necessary to substantiate 
his claim.  The veteran's representative did not identify any 
additional evidence to be obtained in the May 2003 
Appellant's Brief.  Pertinent identified medical and other 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

II.  Factual Background

Having described what may be considered the procedural 
background of this matter, the Board now turns to the merits 
of the claim.  In February 1992, the veteran submitted his 
original application for VA benefits.  Among the disabilities 
for which the veteran sought service connection was 
impairment to his knees.  In connection with this claim, the 
veteran's service medical records were obtained, and he was 
examined for VA purposes in April 1992.  

The veteran's service medical records showed that in March 
1991, he underwent surgical treatment for an incompetent 
anterior cruciate ligament and a posterior horn tear of the 
medial meniscus in his left knee.  In June 1991, the veteran 
underwent surgery on his right knee for complex degenerative 
tears of both the medial and lateral menisci.  In addition, 
an entry in a service medical record dated in October 1991 
included the assessment "Arthritis Both Knees" which 
apparently was based on prior MRI studies.  

The VA examination report revealed that the veteran 
complained of knee pain with prolonged standing and walking 
long distances that was worse on the left.  Inspection 
revealed small arthroscopic scars medial and laterally on 
both knees.  Range of flexion of each knee was described as 
normal, at 130 degrees bilaterally.  There was no evidence of 
any ligamentous weakness but considerable grading in the left 
knee.  X-rays of the knees revealed slight narrowing of the 
medial compartment of both knees.  The presence of loose 
bodies was suspected in the right knee, but could not be 
confirmed on a follow-up X-ray.  The diagnosis was status 
post arthroscopic surgery for torn cartilage bilateral, with 
some residual pain.  

In August 1992, the veteran submitted to the RO a statement 
from a private physician, R.J.G., MD (Dr. G.).  In this 
statement, Dr. G. indicated that the veteran presented with 
bilateral painful knees, with recurrent effusion and giving 
way.  Examination of the knees disclosed stable joint motion 
although the veteran's "mediocollateral on the right 
demonstrates a little more laxity than that on the left, more 
consistent with the loss of his normal genuvalgus angulation 
secondary to his arthritic change."  It was specifically 
noted, however, that there was no evidence of actual ligament 
damage instability.  There was crepitance in the right knee 
and pain was produced in both knees on testing.  Further, 
there was both medial and lateral joint line tenderness to 
deep direct pressure.  

Thereafter, the record reflects that the veteran sought VA 
outpatient treatment for his knee complaints between October 
1992 and January 1993.  These records show that the veteran 
was primarily seen for complaints of pain, although it was 
noted in December 1992 that he had lax anterior cruciate 
ligament on the right and left, together with a loss of range 
of knee motion on the left.  (It measured from 0 degrees to 
115 degrees.)  

In March 1993, the veteran was again examined for VA 
purposes.  The report from this examination showed that the 
veteran complained of throbbing aching discomfort along the 
medial aspect of both knees after prolonged weight bearing 
for longer than six to eight hours, relieved by rest and warm 
compresses.  Occasional swelling was also reported by the 
veteran.  The examiner found that there was medial tenderness 
to pressure over the articular junctions of both knees, but 
no effusion or other sign of inflammation at the time of the 
examination.  Abduction produced medial knee pain and 
adduction produced lateral knee pain.  Range of motion 
studies revealed full extension present, with flexion to 135 
degrees on the right and to 150 degrees on the left.  X-rays 
revealed what was considered to be no significant change from 
the previous films taken in April 1992, and the diagnosis was 
"Residual following arthroscopic surgery for torn menisci, 
both knees."  

Following this examination, the record shows that the veteran 
next sought treatment for his knees in July 1993.  At that 
time, the veteran complained of increasingly aching knees.  
It was noted that there was no swelling present, and the 
veteran was advised to continue conservative care.  No drugs 
were provided.  

In a statement received from the veteran in April 1996, he 
advised that he had not sought out any medical care for his 
knees since 1993, but that he recently fell and again sought 
out treatment.  Private records dated in April 1996 were then 
obtained, along with a May 1996 statement from the physician 
that provided this care, M.J.R., MD (Dr. R).  The treatment 
records reflect that care was exclusively provided for the 
left knee, which the veteran complained was painful.  The 
knee was also observed to be swollen, with tenderness noted 
at the medial joint.  There apparently was no laxity, 
although there was crepitus on range of motion and X-rays 
were interpreted as revealing degenerative changes.  

In the May 1996 statement, the veteran's physician wrote that 
the veteran was having problems with instability and pain 
along the medial joint line, and that an arthroscopy of the 
left knee conducted that month revealed an area of Grade III 
to IV chondromalacia along the weight bearing surface of the 
lateral tibial plateau.  Damage to the articular cartilage 
was also noted.  

Another examination of the veteran's knees was conducted for 
VA purposes in August 1996.  This examination report revealed 
that the veteran had no symptoms related to his right knee, 
but that twisting his left knee would cause sharp pain and 
swelling, which, however, subsided in less than eight hours.  
The veteran also advised that he was a mail handler with the 
Post Office.  

The examiner noted that the veteran walked with a normal gait 
and without limping or listing.  He was able to squat fully 
and the arthroscopic portals over the anterior aspect of both 
knees were well healed.  No joint effusion or swelling 
involving either knee was noted, and there was no localized 
tenderness about either knee.  There was, however, some 
degree of anterior displacement in both knees during the 
drawer sign procedure.  Nevertheless, the collateral 
ligaments were intact, and there was full range of motion.  
X-rays were interpreted as revealing no evidence of any 
arthritic changes.  The diagnosis was status postoperative 
partial medial meniscectomy both knees.   

Following the veteran's VA examination, another statement 
from the veteran's private physician was received at the RO.  
This statement was dated in October 1996, and in it Dr. R. 
emphasized that the veteran had an anterior cruciate 
deficient left knee with signs of arthritic changes on both 
the medial and lateral compartments.  She indicated that the 
veteran had to wear a derotational brace for instability and 
had to adjust his activity level to accommodate his knee.  
Dr. R. also noted that the veteran was at risk for tearing of 
the medial meniscus and the lateral meniscus, and that he 
could anticipate a more rapid progression of his degenerative 
joint disease.  

The veteran underwent yet another examination for VA purposes 
in September 1998.  The report from this examination revealed 
that the veteran indicated that he had not had any particular 
medical treatment for his left knee in the past one and a 
half years.  With respect to his right knee, the veteran 
reported that he has had no difficulty with that knee since 
service, and that it was asymptomatic.  The veteran did, 
however, complain that the medial joint space of his left 
knee was painful, particularly when he pushed heavy mail 
containers at his place of employment, (the Post Office).  It 
was also noted that the veteran offered no complaints of knee 
locking, instability or crepitation.  

Physical evaluation revealed that the veteran walked with a 
normal gait and squatted fully without difficulty.  Both 
knees had a normal contour and there was no evidence of any 
swelling or joint effusion.  There was no palpable tenderness 
about the right knee, although the veteran was tender over 
the medial joint space of the left knee.  Nevertheless, there 
was full range of painless motion about both knees, with no 
evidence of any pain along the arc of motion in either knee.  
Collateral and posterior ligaments were intact bilaterally, 
but there was what was described as 1+ laxity or .5 cm of 
anterior/posterior instability in the left knee.  Both 
quadriceps measured 49.5 cm in circumference.  The right knee 
measured 42 cm in circumference, and the left knee measured 
41 cm.  The diagnoses were as follows:  

?	Status post-op arthroscopic surgery right knee. 
?	Status post-op arthroscopic partial medial 
meniscectomy left knee. 
?	Anterior cruciate ligament deficient left knee. 

The examiner also included in his report the comment that the 
veteran had no functional impairment in the right knee, and 
that the functional impairment in the left knee primarily 
consisted of pain when attempting to push heavy objects at 
the Post Office.  He also remarked that there was no evidence 
on physical examination that weakened movement, pain, fatigue 
or incoordination caused any loss of motion in either knee.  
In this regard, the examiner noted that the range of motion 
in both knees was from 0 degrees extension to 135 degrees 
flexion.   

III.  Analysis

The issue before the Board is entitlement to an initial 
rating in excess of 10 percent for bilateral knee arthritis.  
The veteran has consistently maintained during the pendency 
of this appeal that he experiences bilateral knee pain.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The 
current level of disability, however, is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999). In this case, the veteran's appeal is 
from the initial rating assigned for service-connected 
bilateral knee arthritis. The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case. Fenderson at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found. Id. 
With an increased rating claim, "the present level of 
disability is of primary importance." Francisco at 58. This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions. See Fenderson.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's Office of 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.  The veteran is currently receiving 
compensation for his right and left knees pursuant to 
Diagnostic Code 5257.

Diagnostic Code 5260 provides a noncompensable disability 
evaluation for flexion of a leg limited to 60 degrees and a 
10 percent disability evaluation is available for flexion of 
a leg limited to 45 degrees.  Diagnostic Code 5261 provides a 
noncompensable disability evaluation for extension of a leg 
limited to 5 degrees and a 10 percent disability evaluation 
is available for extension of a leg limited to 10 degrees.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain).  In DeLuca, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
Id.

With respect to the evaluation of the veteran's bilateral 
knee arthritis, applicable criteria provide that arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See Diagnostic Code 5003.   The criteria to evaluate 
limitation of motion of the knee is found in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 addresses limitation of 
flexion.  Under this code a noncompensable evaluation is 
assigned when flexion is limited to 60 degrees.  With flexion 
limited to 45 degrees, a 10 percent evaluation is assigned.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  Diagnostic Code 5261 contemplates 
limitation of extension.  Under this code a noncompensable 
evaluation is assigned with extension limited to 5 degrees.  
With extension limited to 10 degrees, a 10 percent disability 
evaluation is assigned.  Where extension is limited to 15 
degrees a 20 percent disability rating is warranted.  
Pursuant to the provisions of 38 C.F.R. § 4.71, Plate II, 
normal range of motion of the knee is considered to be from 0 
degrees extension to 140 degrees flexion, although for this 
veteran, his normal range of knee motion was identified in 
the April 1992 VA examination report as from 0 degrees 
extension to 130 degrees flexion.  

As is obvious from the foregoing summary of the veteran's 
medical history, the veteran at no time during the course of 
his appeal met the criteria to qualify for a compensable 
evaluation for loss of range of motion for either knee.  The 
greatest loss of motion shown at any time was the isolated 
episode in 1992 when the range of motion of the left knee was 
from 0 to 115 degrees.  This clearly does not reflect a 
compensable level of disability as contemplated under 
Diagnostic Codes 5260 or 5261.  Accordingly, these codes do 
not provide a basis for awarding any compensable disability 
evaluation for either of the veterans' knees.  

That notwithstanding, Diagnostic Code 5003 also provides that 
when limitation of motion of a specific joint is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  Any 
such limitation of motion, however, must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  (The knee is 
considered a major joint under 38 C.F.R. § 4.45.)  

It is observed from the foregoing evidence that but for the 
isolated episode in December 1992, there has not been any 
occasion when the veteran was found to actually have any loss 
of motion of his knees.  On that occasion, his loss was 
confined to the left knee, but it had obviously been 
recovered by the time the veteran was next examined for VA 
purposes three months later.  At that time, no loss of motion 
in either knee was identified, and when most recently 
examined, the veteran was again described as having full 
range of painless motion about both knees.  Under these 
circumstances, the Board is not persuaded that the criteria 
contemplated for a 10 percent evaluation for limitation of 
motion of either knee under the aforementioned provisions of 
Diagnostic Code 5003 have been met.  

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
however, the Court held that, when read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 state that painful motion of a 
major joint or groups caused by degenerative arthritis, where 
the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion.

Therefore, the Board finds that because, during the pendency 
of this appeal, there is x-ray evidence of degenerative joint 
disease with medical evidence showing complaints and 
objective evidence of bilateral knee pain, the veteran is 
entitled to a separate 10 percent disability rating for each 
knee under Diagnostic Code 5003.  See Lichtenfels, 1 Vet. 
App. 484.  Hence, a separate 10 percent rating, but no more, 
for painful arthritis is warranted for the left and right 
knee.  

A staged rating is not appropriate for either knee, as 
disability greater than that contemplated by the separate 10 
percent evaluations for the right or left knees are not shown 
at any time during the appeal period.  The Board has 
acknowledged the veteran's complaints of pain and functional 
impairment and has considered it in evaluating the 
manifestations of arthritis of the left and right knees as 
discussed above.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  The 
Board has considered the veteran's claim, as it must, based 
on the rating criteria and other regulations found at 
38 C.F.R., Part 4.  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's arthritis of the left and right knee.  
In this regard, the Board notes that there has been no 
showing that the arthritis of the left or right knee has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards. 

Finally, the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's knee disabilities have 
resulted in frequent periods of hospitalization.  Indeed, the 
veteran apparently does not even currently receive outpatient 
care, according to the record to date.  Further, there is no 
evidence that the veteran's knee problems have interfered in 
any meaningful way with his employment.  Moreover, while it 
is undisputed that the service-connected knee disabilities at 
issue would have an adverse effect upon the veteran's 
employment as a mail handler with the Post Office, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation, is not 
warranted.


ORDER

A separate 10 percent rating for the service-connected 
degenerative joint disease of the left knee, based on x-ray 
findings of arthritis with painful motion, is granted, 
subject to the regulations governing the payment of monetary 
benefits.

A separate 10 percent rating for the service-connected 
degenerative joint disease of the right knee, based on x-ray 
findings of arthritis with painful motion, is granted, 
subject to the regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

